Citation Nr: 0834183	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of extracapsular cataract 
extraction and vitrectomy in the left eye.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 2006, the Board remanded this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

The veteran has additional disability, decreased visual 
acuity in the left eye, as a result of VA medical treatment 
administered in October 2001, but the proximate cause of the 
disability was not carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; nor is the additional 
disability due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of 
extracapsular cataract extraction and vitrectomy in the left 
eye, have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.361 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in May 2003 was sent to the veteran.  
Thereafter, he was sent additional VCAA letters in November 
2004, February 2006, and December 2006.  Cumulatively, the 
VCAA letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in May 2007, which included an addendum.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




1151 Claim

In November 2000, the veteran was afforded a VA examination.  
With regard to his left eye, the uncorrected visual acuity 
was 20/100 at a distance and 20/200 near.  The best corrected 
visual acuity was 20/50 at a distance and 20/20 near.  There 
was no diplopia.  The muscle function was smooth, accurate, 
full, and extensive.  On Goldmann Visual Field Test object 
III/4e, the veteran appeared to have a superior Bjerrum 
scotoma.  On slit-lamp examination, the veteran had nuclear 
sclerotic cataracts, Grade 2, and posterior subcapsular 
cataracts, Grade 1.  On dilated examination, the cup to disc 
ratio on the left was 0.9.  The macula had some thickening 
with exudates.  The background had hemorrhages and exudates.  
The diagnosis was diabetic retinopathy with clinically 
significant macular edema in the left eye.  In addition, 
there was cystoid macular edema in that eye as well as 
glaucoma.  There was decreased vision associated with the 
diabetic retinopathy.  Cataracts were also present.  

In October 2001, the veteran underwent surgery for a left 
extracapsular cataract removal.  In addition, he had an 
intraocular lens implant.  The procedure was explained to the 
veteran including the risks.  The veteran was informed that 
there could be poor visual acuity from a macular scar and 
there were low expectations of the cataract surgery due to 
the scar.  The veteran indicated that he understood, as 
documented in the records.  The veteran also stated that he 
wanted proceed with the surgery.  The veteran tolerated the 
procedure well and was sent to the recovery room in stable 
condition.  

Unfortunately, the veteran did not experience good results 
from the surgery and his visual acuity in the left eye 
decreased as documented in VA outpatient records and on 
examination.  

In April 2002, the veteran was afforded a VA examination.  
The veteran reported that he had been unable to see out of 
his left eye since his surgery.  It was noted that the 
veteran had undergone cataract surgery in the left eye with 
an anterior lens implanted and had macular edema.  With 
regard to his left eye, the uncorrected visual acuity was 
20/400 at a distance and 20/800 near.  The best corrected 
visual acuity was 20/400 at a distance and 20/400 near.  The 
muscle function was smooth, accurate, full, and extensive.  
On Goldmann Visual Field Test object III/4e, the veteran had 
superior field loss.  On slit-lamp examination, the left eye 
had an irregular pupil with an anterior lens implant with 
cortex material in the vitreous.  On dilated examination, the 
cup to disc ratio on the left was 0.8.  The macula had 
cystoid macular edema with a clear background.  The examiner 
indicated that the veteran was pseudophakic in the left eye 
with poor result from inflammation in the cortex material in 
the vitreous.  The veteran had glaucoma.  

In May 2007, the veteran was afforded another VA examination.  
The claims file was reviewed.  The veteran complained of 
decreased vision in the left eye since his cataract surgery 
in October 2001.  He denied having double vision or pain.  He 
had no transient visual losses and no flashes or floaters in 
that eye.  The veteran had a history of glaucoma and was on 
medication for glaucoma.  With regard to his left eye, the 
uncorrected visual acuity was 20/400 at a distance and 20/400 
near.  The best corrected visual acuity was 20/400 at a 
distance and 20/400 near.  His pupil was nonreactive in the 
left eye.  His muscle balance was "ortho" to Hershberg.  
His extraocular motility was full.  There was no diplopia.  
On Goldmann Visual Field Test object III/4e, the veteran had 
inferior temporal vision remaining.  His slit-lamp 
examination revealed a corneal pannus superiorly in the left 
eye with a patent peripheral iridectomy and anterior lens 
centrally in place in the left eye anterior chamber.  His 
dilated funduscopy examination of the left eye revealed a 
macular scar in the left eye and optic atrophy in the left 
eye as well as attenuated vessels of his retinal vascular 
arcade in the left eye with a normal peripheral retina.  

The examiner noted that the veteran underwent surgery in 
October 2001 at the Detroit VA Medical Center.  Prior to the 
surgery, he had a history of a cataract in the left eye as 
well as a history of trauma in the left eye and a macular 
scar in the left eye.  The macular scar was just temporal to 
the fovea.  He underwent a cataract extraction with an 
anterior chamber lens placement and vitrectomy, so this was a 
complicated surgery.  The examiner opined that the veteran 
had optic atrophy of the left eye.  He had a history of 
cystoid macular edema as a complication of the complicated 
cataract surgery and history of a previous macular scar of 
the left eye.  He also had a history of glaucoma.  The 
examiner stated that it appeared as though the veteran 
underwent surgery and had complications of vitreous loss, but 
placement of the anterior chamber lens in the left eye.  
There did not appear to be negligence in the treatment.  The 
veteran had decreased visual acuity of 20/400 in the left 
eye.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

An addendum medical opinion was sought from the examiner who 
conducted the May 2007 examination as to the following 
inquiries:

(1) Was any decrease in visual acuity in the left eye 
caused by VA medical or surgical treatment to include 
the October 2001 surgery; 
(2) Was the proximate cause of any decrease in visual 
acuity carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care or medical or 
surgical treatment; 
(3) Did VA fail to exercise the degree of care that 
would be expected of a reasonable health care provider; 
and 
(4) Was the proximate cause of any decrease in visual 
acuity an event not reasonably foreseeable?

In August 2007, the addendum was provided.  With regard to 
the first question, the examiner indicated that the answer 
was yes.  He explained that the veteran underwent a 
complicated surgery with vitreous loss requiring an anterior 
chamber lens placement and peripheral iridectomy.  As a 
result of the surgery, the veteran developed cystoid macular 
edema, which was a complication of cataract surgery which can 
occur.  

With regard to the second question, the answer was no.  The 
examiner explained that the cataract surgery was complicated, 
but there was no incidence of carelessness, negligence, lack 
of proper skills, error in judgment, or similar incidence of 
fault on the part of VA in furnishing this care.  The 
examiner explained that there was a certain incidence of 
vitreous loss with any type of cataract surgery and in this 
instance, the veteran had vitreous loss.  This resulted in 
the development of swelling in the back of the eye called 
cystoid macular edema with a resultant decline in vision.  He 
stated that this could happen after cataract surgery and was 
not due to any type of carelessness, negligence, or improper 
care.  

With regard to the third question, the answer was no.  The 
examiner stated that VA exercised the utmost degree of care 
expected of reasonable health care providers.  In fact, the 
veteran was even referred to a retinal specialist regarding 
the swelling in the back of the eye.  He received proper 
care.  

With regard to the fourth question, the answer was no.  The 
examiner stated that the proximate cause of the decrease in 
visual acuity was an event that was reasonably foreseeable.  
The veteran properly consented prior to his cataract surgery 
with the understanding of the possibility of complications 
and the possibility of loss of all vision, loss of an eye, 
and decreased vision.  

The Board attaches the most significant probative value to 
this VA opinion as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  The VA 
examiner answered all inquiries and provided adequate 
rationale.  

In sum, it is shown that the veteran was furnished VA medical 
treatment with his consent.  In fact, the record shows that 
the veteran gave his informed consent.

The veteran has additional disability, decreased visual 
acuity of the left eye, as a result of VA medical treatment 
administered in October 2001 when he underwent the 
aforementioned left eye surgery, but the proximate cause of 
the disability was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination.  Also, the additional 
disability was not due to an event not reasonably 
foreseeable.  The VA examiner explained that the veteran 
underwent complicated surgery which involved risk of 
complications including the decreased visual acuity.  This 
occurrence was not due to negligence or carelessness, but 
rather was a foreseen complication.  The VA examiner opined 
that there was no negligence or lack of skill.  As noted, the 
VA examiner provided a full explanation and essentially 
indicated that the unfortunate complication was not 
unexpected, i.e., it was foreseeable. 

Although the veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The matter 
before the Board is complicated and required a competent 
medical opinion.  The veteran's opinion is not competent in 
this case as he cannot provide a complicated medical 
assessment such as the one here.  

In order to establish eligibility under 38 U.S.C.A. § 1151, 
the veteran's surgery/medical care by VA must have been a 
factor and the other listed criteria must be met.  That is 
not the case here.

Thus, the probative competent medical evidence establishes 
that VA was not careless or negligent, that VA lacked proper 
skill or made an error in judgment, or that there was similar 
instance of fault on the part of VA; or that the veteran has 
decreased visual acuity in the left eye due to an event not 
reasonably foreseeable.

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
extracapsular cataract extraction and vitrectomy in the left 
eye have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of extracapsular cataract extraction and vitrectomy 
in the left eye is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


